Citation Nr: 0628075	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-41 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for allergies, claimed as 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant's Airman Military Record (AF Form 7) indicates 
that he enlisted in the U.S. Air Force Reserve in December 
1967 and was discharged in April 1971.  The record does not 
show any active duty, as defined by law.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for allergies.  

In April 2006, the appellant testified before the undersigned 
Veterans Law Judge at a hearing at the Board.  A copy of the 
transcript is associated with the claims file.

The Board notes that, at the April 2006 hearing, the 
appellant's representative asserted that his initial active 
duty for training (ACDUTRA) in the Air Force Reserve should 
be considered active duty, since he was on pay status during 
that time.  In this regard, an Armed Forces of the United 
States Report of Transfer or Discharge (DD Form 214) shows 
that the appellant served on a four-month tour of ACDUTRA as 
a reservist on basic training from February 1968 to May 1968.  
Two Active Duty Reports (DD Forms 220) on file document that 
he also served on ACDUTRA from July 1969 to August 1969 and 
from July 1970 to August 1970.

By law, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  For the purpose of benefits 
administered by VA, the term "veteran" is defined in 38 
U.S.C.A. § 101(2) as "a person who served in the active 
military, naval, or air service, and who is discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(24) defines the term 
"active military, naval, or air service" as including 
"active duty" and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty."  The term "active duty" is defined in 38 
U.S.C.A. § 101(21) to include "full-time duty in the Armed 
Forces, other than active duty for training."  Further, 
"active duty for training" includes full-time duty 
performed by reservists for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).

The initial tour of basic training by a reservist, and annual 
two-week tours on reserve training, are examples of ACDUTRA, 
while weekend drills are inactive duty training (IADT).  
Service connection is not legally merited for IADT when the 
claimed disability results from a disease process.  See, 
e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  The only 
exception to this latter rule is where a heart attack or 
stroke is suffered on IADT.  38 U.S.C.A. §§ 101(24)(C)(2); 38 
C.F.R. § 3.6(a).  Thus, with respect to any reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or injury incurred or aggravated while 
performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. 
§§ 3.6, 3.303, 3.304.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty.  Venturella v. Gober, 11 Vet. App. 304, 341 
(1997), Cahall v. Brown, 7 Vet. App. 232, 237 (1994). The 
service department's findings are binding and conclusive upon 
VA.  VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  In this case, the records indicate that the appellant 
was a member of the Air Force Reserve from 1967 to 1971, with 
no active duty.  As discussed below, his claim involves his 
period of ACDUTRA from February 1968 to May 1968.

The Board further notes that, during the pendency of this 
appeal, the claimant moved from Pennsylvania to Colorado (He 
has also resided in the United Kingdom.)  Accordingly, 
jurisdiction over his claims file was transferred from the 
Philadelphia RO to the RO in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

Service connection for allergies was denied in April 2002, on 
the basis that the claimant's allergies existed prior to 
service and were not aggravated therein.  The RO based its 
decision upon a December 1967 report of medical examination 
which contains a notation that the claimant had a history of 
seasonal hay fever, had numerous allergies as a child, and 
continued to react to chocolate and peanuts.  The RO also 
considered service medical records which showed he was 
treated for allergies during active duty for training in the 
Air Force Reserve.  

At the April 2006 hearing before the undesigned, the 
representative contended that the RO erred in denying the 
claim by determining that the claimant's allergies existed 
prior to service.  Specifically, the representative argued 
that the examiner who conducted the enlistment examination in 
December 1967 did not diagnose or "note" the presence of an 
allergy disability as required by 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b).  Instead, the representative argued 
that the examiner merely recorded the claimant's report of 
his medical history, because there were no clinical findings 
of asthma or allergies during the examination.  The 
representative argued that the RO did not adequately address 
the issue of whether the allergy disorder had its inception 
during ACDUTRA.  In the alternative, the representative 
argued that, if the his allergies are considered to have 
existed prior to service, the RO did not adequately address 
whether the pre-existing allergies were aggravated during 
service, as no VA examination was conducted to obtain an 
opinion as to that question.  

With regard to the representative's assertions as to the 
presumption of soundness, the Board notes that a veteran will 
be considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  Id.  

Because the appellant, who is claiming benefits as a 
reservist who served on ACDUTRA, does not currently qualify 
as a "veteran," the above presumption of soundness is 
inapplicable herein.  To briefly summarize the evidence, at 
his reserve enlistment examination in December 1967, the 
appellant reported having a history of seasonal hay fever and 
numerous allergies as a child.  The clinical evaluation noted 
no abnormality on that date in his sinuses, lungs, or chest.  
Nevertheless, as noted above, there appears to be evidence 
which demonstrates that the appellant's allergies existed 
prior to service.  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

With respect to diseases of allergic etiology, including 
bronchial asthma and urticaria, increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations, 
subsiding on the absence of or removal of the allergen, are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be made on the whole evidentiary showing.  
38 C.F.R. § 3.380.  

In this case, the record contains a June 1970 clinical record 
which shows the appellant's private doctor was notified and 
reported that he had documented wheezing since childhood, 
although irregularly.  Also of record is a letter from his 
private physician, A.F., M.D., also dated in June 1970, which 
reflects that the appellant had been under treatment for 
allergies since early childhood and had been under treatment 
since 1962.  Dr. F also stated that he was subject to 
recurrent episodes of asthma and seasonal pollenosis and also 
had other various allergies, including wheat, eggs, nuts, and 
cantaloupe.  Dr. F strongly urged consideration for 
separation from service.

As noted, the appellant is claiming that, if his allergies 
pre-existed service, his allergies were aggravated during his 
hospitalization in February 1968.  Service medical records 
reflect that, in February 1968, he was admitted to the 
hospital for complaints of a four-day history of itching.  He 
reported that he had received his uniforms the day before and 
that he continued to experience the itching, although there 
was no increase in the itching.  He also reported that he had 
received immunizations or shots just prior to the onset of 
the itching.  He further reported that he had allergies, 
including to wool, and that he had a history of hay fever and 
asthma.  He was hospitalized for a total of 44 days.  The 
initial diagnosis was a rash with unknown etiology.  The 
diagnosis at discharge was an upper respiratory infection 
with viral exanthema and multiple allergies.  

In evaluating this claim, the Board notes that the medical 
evidence of record does not contain a medical opinion 
addressing the question of whether the appellant's pre-
service allergy disorder was aggravated in service or whether 
he incurred an additional allergy disorder in service.  Under 
the Veterans Claims Assistance Act of 2000, the Board finds 
that the appellant meets the criteria for a medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the Board notes that the 
medical evidence of record contains competent evidence that 
the claimant had allergies prior to service, as shown by the 
June 1970 clinical record and letter from his private 
physician.  The record also contains competent evidence that 
his disability or symptoms may have been worsened during 
active service, as shown by the clinical records dated in 
February 1968, but it is not clear that any worsening of 
symptomatology was beyond natural progress and/or was 
permanent.  In addition, as noted above, the record does not 
contain a competent medical opinion addressing the pertinent 
issues in this case and, therefore, does not contain 
sufficient medical evidence for the Board to make a decision 
on the claim.  Therefore, the Board finds that a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that 
enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Schedule the claimant for a VA examination 
by a qualified medical professional to determine 
whether he has a current allergy disorder.  All 
studies, tests, and evaluations deemed necessary 
should be performed.  The examiner should be 
specifically requested to review all pertinent 
records associated with the claims file, to 
include the Air Force Reserve records in the 
service records envelope (which contain both 
medical records and a letter from the claimant's 
private physician regarding his pre-service 
history and treatment).  The examiner should be 
requested to render an opinion as to the 
followimg:

a.  With regard to any allergy disorder 
currently diagnosed, to include asthma, did 
any such disorder exist before the claimant 
enlisted in the Air Force Reserve in December 
1967?

b.  If so, was the pre-service allergy 
disorder, to include asthma, aggravated 
(beyond natural progress) during his active 
duty for training (ACDUTRA) from February to 
May 1968?  Please address the December 2002 
private medical opinion from Dr. W.J.O. III 
(in the VA claims file), which states that the 
claimant's asthma was "aggravated and became 
worse due to his duty in the Armed Forces."

c.  Is there any present allergy disorder 
which did not pre-exist the claimant's ACDUTRA 
service but which originated therein? 

d.  In evaluating the foregoing questions, 
please address the claimant's health condition 
following his 1968 ACDUTRA, through his 
discharge from the Reserve in April 1971, to 
include his periodic medical examination in 
August 1970, in which he was found medically 
disqualified for future service due to asthma.  
Also, please address the claimant's contention 
that, if his allergies are found to have 
existed prior to service, that his 
hospitalization in February 1968 aggravated 
the pre-existing disorder, and his contention 
that the rash he manifested during service was 
due to in-service immunizations and/or his 
wool uniform.   

e.  Regardless of the answers to the questions 
listed above, the examiner is requested to 
render an opinion as to whether it is more 
likely than not (i.e., to at least a 50-50 
degree of probability), at least as likely as 
not (a probability of 50 percent), or unlikely 
(a probability of less than 50 percent) that 
any currently diagnosed allergy disorder, to 
include asthma, is causally related the 
claimant's reserve service.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability

g.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.


2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the appellant's satisfaction, 
he and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


